Citation Nr: 0824131	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  97-29 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling. 
 
2.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to November 
1976, and from November 1976 to June 1984. 

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 1997 
rating decision of the VA Regional Office (RO) in St. 
Petersburg, Florida that denied evaluations in excess of 10 
percent for each knee.

The case was remanded by decisions of the Board dated in 
September 2003 and October 2004.

The appellant was afforded a personal hearing in February 
2008 before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.  .

Following review of the record, the appeal is once again 
REMANDED for further development to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected bilateral knee disability are severely 
disabling, and include constant pain, weakness and limited 
motion for which a higher evaluation is warranted.  He 
presented testimony on personal hearing in February 2008 to 
the effect that he experiences swelling, giving way, popping, 
and heat of both knees for which he wears braces and takes 
two Vicodin pills per day.  He said that knee pain sometimes 
woke him up from sleep.  

The appellant testified that his symptoms resulted in 
substantial recreational and employment limitations.  He 
related that he saw a private doctor to have his knees 
aspirated occasionally, and that he also visited the VA for 
treatment at least once or twice a month.  It was reported 
that his knee symptomatology had gotten significantly worse 
since he was last examined for compensation purposes, and 
that a current disability evaluation might be indicated. 

Review of the record discloses that the veteran was most 
recently afforded VA examination of both knees in May 2004.  
The right knee was examined for compensation purposes in 
March 2006 following surgery in September 2005.  The examiner 
on the latter occasion noted, however, that the claims folder 
was not available for review.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to 
a new examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  Under the 
circumstances, the appellant will be provided an opportunity 
to report for current orthopedic examination to ascertain the 
current status of both service-connected knees.

As noted previously, the veteran testified that received 
treatment for bilateral knee disability at the Bay Pines 
[Florida] VA.  The Board observes that the most recent 
records date through August 2007.  As VA has notice of the 
existence of additional clinical data, they must be retrieved 
and associated with the other evidence already on file. See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, VA outpatient treatment records 
dating from September 2007 to the present should be requested 
and associated with the claims file.  

The veteran testified that he also obtained treatment for his 
knees from private physicians.  Private clinical records 
dated between 2000 and 2006 were submitted at the hearing.  
The appellant should thus be requested to provide 
authorization for release of more recent medical records from 
his private physicians if he so desires.

Finally, for an increased-compensation claim, 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2007) requires at a minimum that 
the Secretary notify the claimant that to substantiate a 
claim, the claimant must provide or ask the Secretary to 
obtain medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life. 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores. 



Accordingly, the case is REMANDED for the following actions:

1.  Review the claims files and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are completed 
as to the issues on appeal.  In 
particular, the RO should ensure 
that the notification requirements 
and development procedures 
contained in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007); and the Court's holding in 
Vazquez-Flores and Quartuccio are 
fully met and complied with as 
outlined above.  

2.  VA clinical records dating 
from September 2007 should be 
retrieved from the Bay Pines VA 
facility and associated with the 
claims folder.

3.  The veteran should be 
contacted and requested to 
identify all healthcare providers 
who have treated him for knee 
disability.  He should be asked to 
complete and return the 
appropriate release forms so that 
VA can obtain any identified 
evidence if not already of record.

4.  The veteran should be 
scheduled for examination by a VA 
orthopedist to assess the severity 
of his service-connected right and 
left knee disabilities.  The 
claims folder and a copy of this 
remand should be provided to the 
examiner in connection with the 
examination.  The examiner should 
review the claims folder, and 
indicate whether or not it was 
reviewed.  All indicated tests and 
studies should be conducted and 
clinical findings should be 
reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc.

In a comprehensive narrative 
format, the examiner should 
indicate whether there is 
objective evidence of pain on 
motion, weakness, excess 
fatigability, and/or 
incoordination associated with the 
service-connected bilateral knee 
disability.  In addition, the 
examiner should indicate whether, 
and to what extent, the veteran 
experiences functional loss due to 
pain and/or any of the other 
symptoms noted above during flare- 
ups and/or with repeated use.  The 
examiner should express such 
functional loss in terms of 
additional degrees of limitation 
of motion beyond that clinically 
shown.

5.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  If he fails to appear for 
the examination, this fact should 
be noted in the file.

6.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

